COURT OF APPEALS OF VIRGINIA


Present:    Judges Bumgardner, Kelsey and Senior Judge Hodges


DYNALECTRIC COMPANY AND
 CONTINENTAL CASUALTY COMPANY
                                             MEMORANDUM OPINION*
v.   Record No. 2478-02-4                         PER CURIAM
                                              FEBRUARY 11, 2003
TIMOTHY DEAN DOWNING


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Joseph C. Veith III; Trichilo, Bancroft,
             McGavin, Horvath & Judkins, P.C., on brief),
             for appellants.

             (William H. Schladt; Ward & Klein, Chartered,
             on brief), for appellee.


     Dynalectric Company and its insurer (hereinafter referred

to as "employer") contend the Workers' Compensation Commission

erred in finding that Timothy Dean Downing (claimant) proved

that (1) his disability beginning April 10, 2001 was causally

related to his compensable June 26, 1999 neck injury; and (2) he

was totally disabled beginning April 10, 2001 and, therefore,

was not required to prove he adequately marketed his residual

work capacity.     Upon reviewing the record and the parties'

briefs, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.

Rule 5A:27.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.   See James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     In ruling that claimant met his burden of proving causally

related total disability as of April 10, 2001, the commission

found as follows:

          [I]n 1999, the treating doctors determined
          that a cervical fusion was necessary. The
          claimant elected to continue working as long
          as medication could control the pain. The
          uncontradicted evidence is that on April 10,
          2001, the claimant returned to Dr. [Robert
          D.] Gerwin wanting to proceed with surgery
          because the pain had worsened to the point
          that medication did not control it
          sufficiently to allow him to work.
          Dr. Gerwin, the treating physician, has
          indicated that the claimant was totally
          disabled as of this date. Dr. [Edward F.]
          Aulisi, the treating neurosurgeon, has also
          indicated that the claimant needs surgery
          and is disabled. The medical records
          reflect a worsening of the claimant's
          symptoms since April 10, 2001. An MRI has
          shown central disc herniations at C5-6 and
          C6-7. Dr. Aulisi and Dr. Gerwin have
          related the disc herniations to the
          compensable injury. Dr. [Michael W.]
          Dennis, who saw the claimant at the request
          of the employer, initially focused his
          examination on the claimant's back. He also
          appears to be mistaken that the claimant was
          working when seen on November 8, 2001.
          [Thus,] . . . his subsequent addendum
          concerning the neck without any additional
          evaluation is not persuasive or sufficient
          to overcome the opinions of the treating
                             - 2 -
            physicians. In reaching our decision, we
            are cognizant that the claimant considered
            accepting work as a project manager after
            April 10, 2001. However, he also testified
            knowledgeably and credibly as to reasons for
            not pursuing this opportunity. In addition,
            Dr. Gerwin has specifically stated that the
            claimant could not work as a project
            manager. In view of his worsening
            condition, both treating physicians'
            statements that he was totally disabled, and
            pending surgery, we are persuaded that the
            claimant was totally disabled as of April
            10, 2001, and continuing.

     Based upon the medical records and opinions of Drs. Gerwin

and Aulisi, along with claimant's testimony, the commission

could reasonably infer that claimant was totally disabled as of

April 10, 2001, as a result of his compensable neck condition.

In his July 15, 2001 letter, Dr. Gerwin unequivocally opined

that claimant had been totally disabled as of April 10, 2001,

that he suffered from herniated discs at C5-6 and C6-7, and that

he should undergo two-level cervical fusion.   On July 2, 2001,

Dr. Aulisi opined that claimant is currently temporarily

disabled.   Previously, in an August 6, 1999 report, Dr. Gerwin

opined that claimant sustained "an acute injury to the cervical

spine that occurred in June, 1999 while at work, leaving him

with neck pain, restricted movement of the neck, and radicular

symptoms in the arms."   Dr. Aulisi previously opined in a

September 7, 1999 report that claimant's disc herniations were

causally related to his compensable June 26, 1999 injury by

accident.   Claimant testified that as of April 10, 2001, his

                               - 3 -
neck pain had worsened, going down into his shoulders and hands.

He also testified in depth as to why he was unable to work.     In

addition, claimant testified that Dr. Gerwin told him to have

the surgery and "that work was out of the question, to continue

lifting and doing my type of work."

     The medical records and opinions of Drs. Gerwin and Aulisi,

coupled with claimant's testimony, provide credible evidence to

support the commission's findings.    "The fact that there is

contrary evidence in the record is of no consequence if there is

credible evidence to support the commission's finding."     Wagner

Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35

(1991).   As fact finder, the commission was entitled to weigh

the medical evidence, to accept the opinions of Drs. Gerwin and

Aulisi, and to reject any contrary opinion of Dr. Dennis.     It is

well settled that credibility determinations are within the fact

finder's exclusive purview.   Goodyear Tire & Rubber Co. v.

Pierce, 5 Va. App. 374, 381, 363 S.E.2d 433, 437 (1987).

Moreover, "[q]uestions raised by conflicting medical opinions

must be decided by the commission."    Penley v. Island Creek Coal

Co., 8 Va. App. 310, 318, 381 S.E.2d 231, 236 (1989).

     For these reasons, we affirm the commission's decision.

                                                           Affirmed.




                              - 4 -